Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 5, 8 and 21 are canceled. 
Claims 1-2, 4, 6-7, 9-20, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument persuasive and the closest prior art reference Prior et al. (2010/0226160) discloses “a power generation system for feeding electrical power from a generation unit into a three-phase grid via three AC terminals is disclosed. The system includes a relay arrangement for disconnecting the system from the grid having at least three relays. Each of the three relays includes a control coil and two switching contacts operated by the corresponding control coil. Each of the AC terminals is connectable to the grid via a first and a second switching contact, each of which is assigned to a different one of the relays. Further disclosed are a relay arrangement and an inverter with a relay arrangement”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a circuit comprising: a relay leg configured to connect a power source to a grid via a first switching contact controlled by a first control coil and a 

With respect to independent claim 6, the applicant argument persuasive and the closest prior art reference Prior et al. (2010/0226160) discloses “a power generation system for feeding electrical power from a generation unit into a three-phase grid via three AC terminals is disclosed. The system includes a relay arrangement for disconnecting the system from the grid having at least three relays. Each of the three relays includes a control coil and two switching contacts operated by the corresponding control coil. Each of the AC terminals is connectable to the grid via a first and a second switching contact, each of which is assigned to a different one of the relays. Further disclosed are a relay arrangement and an inverter with a relay arrangement”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a circuit, comprising: a relay leg configured to connect a power source to a grid via a first switching contact controlled by a first control coil and a second switching contact controlled by a second control coil different from the first control coil; and a control circuit configured to control, based on input data, a 

With respect to independent claim 16, the applicant argument persuasive and the closest prior art reference Prior et al. (2010/0226160) discloses “a power generation system for feeding electrical power from a generation unit into a three-phase grid via three AC terminals is disclosed. The system includes a relay arrangement for disconnecting the system from the grid having at least three relays. Each of the three relays includes a control coil and two switching contacts operated by the corresponding control coil. Each of the AC terminals is connectable to the grid via a first and a second switching contact, each of which is assigned to a different one of the relays. Further disclosed are a relay arrangement and an inverter with a relay arrangement”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a system comprising: a first control circuit; a first relay leg comprising: a first switching contact connected to a first terminal and controlled by the first control circuit; and a second relay leg comprising: a second switching contact connected to a second terminal and controlled by the first control circuit; and a connection box comprising: a second control circuit; a first connection terminal connected to a grid via a third switching contact controlled by the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836